

PERSONAL & CONFIDENTIAL
 
July 1, 2010
 
Mr. Larry E. Ott
[Address redacted]
 
Dear Larry:
 
We are pleased to confirm the verbal offer of employment made to you for the
position of Senior Vice President, Human Resources, reporting directly to Chip
McClure, Chairman, CEO & President, with a starting base salary of $29,166.67
per month, or $350,000.00 annually. Subject to the approval of the ArvinMeritor
Board of Directors (the Board) you will become an elected officer of
ArvinMeritor, effective as of the first date employed.
 
Please note that this offer is subject to formal approval by the Board.
Discussions have been held with members of the Board, and we are confident that
the Board will approve our offer. If you decide to accept this offer you will be
provided with an employment agreement. Attached is a form of officer employment
agreement which has been previously approved by the Board for use with officers
(Attachment A). We would expect you to enter into this agreement upon hire. In
addition, we have attached to this letter the current form of Executive
Separation Agreement (Attachment B). Both of these agreements will not supersede
nor change in any way the terms and conditions contained in this letter.
 
Annual Incentives
 
You will be eligible to participate in our annual Incentive Compensation Plan
(ICP). Your ICP target award is 55% of your base salary during the fiscal year
for which the award is made. This can increase up to 110% depending upon the
performance of ArvinMeritor. Your individual performance will also impact the
final award with opportunities ranging from 0 – 150% of your calculated award.
Enclosed is an ICP Fact Sheet for the current performance period that outlines
the program.
 
You will be eligible to participate on a prorated basis under this plan for the
FY2010 fiscal year based on your active time worked during the performance
period. The performance cycle began on October 1, 2009, with a potential payout
in two equal payments, the first 50 percent to be received in December 2010 and
the other 50 percent to be received in January 2011.
 
Long-Term Incentives
 
Your position is eligible for participation in our Long-term Incentive Plan
(LTIP). Enclosed is an LTIP Fact Sheet from the most recent cycle that explains
the program and provisions and will help you understand the current design of
the program. Eligibility begins October 1st of each performance period. As a
result, your first opportunity to fully participate in the LTIP is FY2011-2013.
Participation levels, targets and final awards are all subject to Board’s
approval . As a point of information, the current target for your level is
$300,000 cash and restricted share units value equivalent to $300,000.
Individual grants may change from year to year based on plan provisions as well
as stock price at the time of grant. Your specific grant(s) will be made
consistent with others in similar positions within the organization and you will
be notified each year of your participation, targets and grant levels shortly
after the beginning of the performance cycle.
 

--------------------------------------------------------------------------------



Larry Ott
Page 2
July 1, 2010
 
We will recommend to the Board’s Compensation and Management Development
Committee (the Committee) that you be eligible to participate in the cash
portion of two existing long-term incentive cycles on a prorated basis. The
target award of opportunity for the FY2009-2011 cycle, will be $125,000. The
target award of opportunity for the FY2010-2012 cycle will be $225,000. Both
plans are based upon the achievement of specified performance objectives, over
the three-year performance periods that have already begun. Participation in
these existing cycles will be contingent upon the Committee’s approval.
 
Special Award
 
Furthermore, we will recommend to the Committee that you be awarded a special
award. Contingent on Committee approval, you will be granted restricted share
units on December 1, 2010 with a value at the time of grant of $225,000. The
actual number of shares will be determined based upon the closing share price at
the time of the grant. Those shares will vest on December 1, 2013, assuming
continued service or if you die, are disabled, or are terminated by the Company
without cause in accordance with the ArvinMeritor, Inc. 2010 Long-term Incentive
Plan Restricted Share Unit Agreement provided at the time of grant, substantial
in all material aspects to the agreement attached hereto as Attachment 3.
 
Additionally, you will be eligible to receive a $250,000 sign-on bonus -
$125,000 payable November 30, 2010 and the remaining $125,000 payable on the
first regularly scheduled payroll occurring after the first anniversary of your
first day of employment. In the event you voluntarily terminate your employment
with ArvinMeritor before the second anniversary of your first day of employment,
you will be required to reimburse ArvinMeritor for amounts actually received on
a prorated portion of the full bonus amount based on the time worked for
ArvinMeritor calculated in full months. Additionally, you agree and consent to
executing any additional documents that the Company deems necessary to
effectuate repayment, without delay, prior to your last day.
 
Benefits
 
You will be eligible to participate in a full range of ArvinMeritor’s Choice
Benefit Programs (see attached brochure) including: 
 
 * Medical
    
 * Dental
    
 * Vision
    
 * Life Insurance
    
 * Flex Spending Accounts
    
 * Disability Income Plan
    
 * Long Term Care Insurance
    
 * Pension Contribution

 * Savings Plan
    
 * Business Travel Insurance
    
 * Accidental Death and Dismemberment Insurance
    
 * Optional Employee and Dependent Life Insurance
    
 * Optional Employee and Dependent Accidental Death and Dismemberment Insurance
    
 * Vacation – 20 days per calendar year
    
 * Holidays



Initials   


--------------------------------------------------------------------------------



Larry Ott
Page 3
July 1, 2010
 
As an officer of ArvinMeritor, you shall also be entitled to participate in
perquisite plans and programs (see below), of ArvinMeritor, which are generally
available to its senior executive employees:
 * Car Allowance of $1,250 per month ($15,000 per year)
    
 * Financial Planning Allowance of $1,000 per month ($12,000 per year)
    
 * Annual Executive Physical
    
 * Personal Excess Liability Coverage

Reimbursement of Legal Fees
 
You will be promptly reimbursed any legal fees incurred in connection with
reviewing this agreement not to exceed $5,000.
 
Miscellaneous
 
In the event that your employment is terminated and you receive severance
payments, you are under no obligation to seek employment during the severance
period, and any severance payments that you receive will not be reduced nor
offset by any compensation you receive from another employer after your
termination date. If you become subsequently employed and covered by a health
insurance plan of a new employer, your coverage under the Company’s health plans
will cease as of the date you become covered under such other employer’s health
plan. This letter and its terms and conditions may not be modified, amended nor
terminated other than by a writing signed by both you and the Company. This
letter will be binding upon and inure to the benefit of any successors to the
Company. This agreement may be executed in several counterparts, each of which
will be deemed to be an original, and all such counterparts when taken together
will constitute one and the same original. This letter will be governed by the
laws of the State of Michigan.
 
This offer is contingent upon verification of references, successful passing of
a drug screen, and you supplying satisfactory proof of your physical capability,
with reasonable accommodation, to safely perform the duties and responsibilities
of this position. For this purpose, a physical examination and drug test at
ArvinMeritor's expense should be scheduled at least one week prior to your
actual employment. You will be directed to a medical clinic where an appointment
can be made. Enclosed are a Clinical Evaluation Form and a Medical History
Questionnaire that you should complete and give to the physician at the time of
your examination. Also, in accordance with the 1986 Immigration Reform and
Control Act, you must provide proof of your legal right to be employed by
presenting to us the appropriate document(s) as outlined in Section 2 of the
enclosed Employment Eligibility Verification form on your first day of
employment. Employment is also contingent on your signing and returning to the
Company, before your first day of work, the enclosed Mutual Agreement to
Arbitrate Claims. This offer is for employment of indefinite duration that can
be terminated with or without cause and notice at any time, either by
ArvinMeritor, Inc. or the employee.
 
Perhaps the most important consideration in making your career decision is the
opportunity for personal development in a challenging and stimulating business
environment. We believe the opportunities at ArvinMeritor are outstanding in
terms of both responsibility and compensation. Based upon your educational
qualifications, past accomplishments, and the enthusiastic reactions of those
with whom you spoke, we are convinced that you have the potential to make
substantial contributions to the Company. We also believe the Company can
furnish a rewarding opportunity to you.
 
 

Initials   


--------------------------------------------------------------------------------



Larry Ott
Page 4
July 1, 2010
 
On behalf of everyone, I welcome you to ArvinMeritor!
 
If you have any questions, please do not hesitate to contact me at 248-435-0786.
 
Sincerely,
 
/s/ Vernon G. Baker
Vernon G. Baker, II
Senior Vice President and General Counsel
ArvinMeritor, Inc.
 
Enclosures
 
CC: D. Riddell (w/o enc)
 
Accepted:  /s/ Larry Ott  Date:  July 2, 2010
 
 

Initials   


--------------------------------------------------------------------------------